DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements submitted on January 24, 2020 and June 7, 2021 have been considered by the examiner and made of record in the application file.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                       
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


             Claim elements: 
                        “a storage unit”, “an integrating unit” (claim 1);
		“a display control unit” (claim 2);
		“integrating unit” (claim 3);
		“a control device” (claim 5);
		“control device” (claim 6);
		“a storing step of storing”, “an integrating step of integrating” (claim 7);

		“integrating step” (claim 9);
		“a control step of controlling” (claim 11);
		“control step” (claim 12);

	are limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses non-structural terms “a storage unit”, “an integrating unit” “a display control unit” “a control device” “a storing step of storing”, “an integrating step of integrating”, “a display control step of displaying”, “a control step of controlling” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1-3, 5-9, 11, and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCloskey et al. (US Patent 9,841,311 B2, hereinafter McCloskey) in view of Ban et al. (US PGPUB 2004/0081352 A1, hereinafter Ban) in view of Moed et al. (US PGPUB 2014/0021259 A1, hereinafter Moed).
Consider claim 1.  McCloskey discloses a three-dimensional shape measurement system comprising: 
an obtaining unit to obtain distance images representing the three-dimensional shape measured respectively in a plurality of measurement areas including an overlap region (column 8 lines 45-50, column 18 lines 27-39, read as obtaining a first image and a second image within the same field of view (i.e. overlap), where these images represent a three-dimensional object); and 
an integrating unit configured to integrate the plurality of distance images stored in the storage unit in a manner that parts of the distance images corresponding to the overlap region are superimposed on each other, to thereby generate an integrated distance image (column 18 lines 50-61, read as determining at least one of a height, a width, and a depth dimension of the object 
	McCloskey discloses the claimed invention but fails to teach an articulated robot having a plurality of axes; and at least one three-dimensional vision sensor mounted to the articulated robot and configured to measure a three-dimensional shape of an object to be imaged.
However, Ban teaches an articulated robot having a plurality of axes; and at least one three-dimensional vision sensor mounted to the articulated robot and configured to measure a three-dimensional shape of an object to be imaged (paragraphs 57, 58, read as a robot that has an optical axis, that moves in the xy plane (i.e. multiple axes).  In addition, the robot includes a three-dimensional sensor that measures a three-dimensional workpiece).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Ban into the invention of McCloskey in order to automatically measure an objective workpiece to obtain required data even when the position and/or orientation of the objective workpiece varies.
McCloskey and Ban disclose the claimed invention but fail to teach a storage unit configured to store distance images.
	However, Moed teaches a storage unit configured to store distance images (paragraph 38, read as storing images generated by sensor array 25 as well as to store the results of various calculations that occur during image processing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Moed into the invention of McCloskey and Ban in order to reduce the time required for precise alignment of the device with the object to obtain each dimension.
claims 3 and 9 and as applied to claims 1 and 8, respectively.  McCloskey, Ban, and Moed disclose wherein the integrating unit is configured to use, as targets to be integrated, distance image portions that lie within a specified integration area, of the plurality of distance images stored in the storage unit (McCloskey; column 8 lines 45-50, column 18 lines 27-39, 50-61, Moed; paragraph 38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Moed into the invention of McCloskey and Ban in order to reduce the time required for precise alignment of the device with the object to obtain each dimension.
	Consider claims 4 and 10 and as applied to claims 3 and 9, respectively.  McCloskey, Ban, and Moed disclose wherein the object to be imaged is a container that is smaller than an area defined by combining the plurality of measurement areas and that is configured to accommodate a plurality of conveyed objects, and the integration area is an outer frame of the container (fig. 1, Moed; paragraph 35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Moed into the invention of McCloskey and Ban in order to plan an efficient loading sequence and arrangement.
	Consider claims 5 and 11 and as applied to claims 1 and 7, respectively.  McCloskey, Ban, and Moed disclose a control device configured to control the articulated robot so that the three-dimensional vision sensor moves to positions where the plurality of measurement areas are measured respectively (McCloskey; column 8 lines 45-50, column 18 lines 27-39, 50-61). 
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McCloskey et al. (US Patent 9,841,311 B2, hereinafter McCloskey) in view of Ban et al. (US PGPUB 2004/0081352 A1, hereinafter Ban) in view of Moed et al. (US PGPUB 2014/0021259 A1, hereinafter Moed).
Consider claims 2 and 8 and as applied to claims 1 and 7, respectively.  McCloskey, Ban, and Moed disclose the claimed invention but fail to teach a display control unit configured to display the integrated distance image in a manner that the plurality of measurement areas are identifiable. 
However, Hunt teaches a display control unit configured to display the integrated distance image in a manner that the plurality of measurement areas are identifiable (fig. 1b, 156, fig. 13, step 1312, column 39 lines 16-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Hunt into the invention of McCloskey, Ban, and Moed in order to provide a user-friendly means for a user to observe objects.
Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
More specifically, McCloskey, Ban, and Moed fail to disclose or suggest wherein the three-dimensional shape measurement system further includes a second three-dimensional vision sensor provided in an immovable manner at a position different from the articulated robot and configured to measure at least one of the plurality of measurement areas, and the control step 
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        January 15, 2022